People v Smith (2017 NY Slip Op 08310)





People v Smith


2017 NY Slip Op 08310


Decided on November 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2017

Richter, J.P., Kapnick, Webber, Oing, Singh, JJ.


4643/99 5041 5040

[*1]The People of the State of New York, Respondent,
vPaul Smith, Defendant-Appellant


Seymour W. James, Jr., The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David M. Cohn of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Renee A. White, J.), rendered May 31, 2011, resentencing defendant to an aggregate term of 12 years, with 4 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding was neither barred by double
jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We perceive no basis for reducing the term of postrelease supervision imposed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 28, 2017
CLERK